DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 18 December 2020. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 7, 9, and 10 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 – 7, 9, and 10 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 and 8 have been fully considered and are persuasive.  The 102 Rejection of Claims 1 and 8 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 2 – 7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 2005/0127315), in view of Pritchett (US 2013/0125626).
Regarding Claim 1, Hollingsworth discloses a method for locating a leak on at least one liquid line (line from 1 to valves in the residence) [0005, 0015, 0017], the method comprising: a) closing the at least one liquid line with a first valve (1) [0011, 
Hollingsworth fails to expressly disclose opening a second valve so that a signal gas flows from a signal gas source via the second valve into the at least one liquid line.
Examiner takes Official Notice it is common knowledge in the art to control gas introduction and flow rate through the use of a valve.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a valve in Hollingsworth’s device e.g. between 13 and line attached to 1 so that the signal gas flows by opening the (second) valve from the signal gas source, through the second valve, and into the liquid line for the benefit of controlling the helium introduced via 13 so that it may be admitted when desired and stopped when desired without having to attach/detach the source from 13, and further control the rate at which helium is delivered.
Hollingsworth also fails to expressly disclose the signal gas has at least one of a color or an odor, the position at which the signal gas exits the at least one liquid line being recognized by the at least one of the color or the odor of the signal gas.
Pritchett teaches a signal gas has a color (smoke) [0015], the position at which the signal gas exits the at least one liquid line being recognized by the color of the signal gas [0018, 0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hollingsworth by either using smoke as the signal gas or supplement the signal gas with smoke so that the signal gas 
Regarding Claim 5, Hollingsworth fails to expressly disclose the at least one liquid line is emptied via a third valve. Prior to the introduction of helium the home is emptied of water in the plumbing lines [0017]. Hollingsworth teaches doing so with a suction pump or similar device [0017], however, on skilled in the art would have realized, with the water main closed [0015], any valve in the home could be opened and would result in some degree of emptying of the plumbing e.g. by opening the hose spigot, the plumbing would drain. Examiner also takes Official Notice it is common knowledge in the art to drain the entire plumbing system of a home by closing the water main and opening all valves in the home e.g. opening the faucets, showers, tubs, spigots etc. 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hollingsworth by opening a third valve e.g. a hose spigot, sink, etc. to empty the liquid line for the benefit of performing Hollingsworth’s method should a suction pump or similar device not be available. 
Regarding Claim 6, Hollingsworth discloses the signal gas is heated (as the helium inherently does not have a temperature of absolute zero).
Regarding Claim 7, Hollingsworth discloses in a step c), the at least one liquid line is cleaned (helium is forced out of the lines) [0017].
Regarding Claim 8, Hollingsworth discloses a device, in at least Figures 1 – 4, for locating a leak on at least one liquid line (line from 10 to valves in the residence) [0005, 0015, 0017], the device comprising: a housing (8) having a liquid inlet (inlet for liquid entering the housing from 10’ side) and a liquid outlet (outlet for liquid leaving the housing from 10 side) (Figure 1); a liquid channel leading from the liquid inlet through the housing to the liquid outlet (channel from 10’ to 10) (Figure 1), the liquid channel being connected to the at least one liquid line (via 10) (Figure 1); a first valve (1) with which the liquid channel is adapted to be closed [0011, 0015 – 0016] (Figure 1); a connection (6) for a signal gas source (helium), wherein a signal gas is supplied from the signal gas source to the liquid channel via the connection [0017] (Figure 1); and a controller (4) configured to control the first valve and the connection, such that when the first valve is closed and the signal gas is supplied to the liquid channel [0015], a position of the leak is determined as a position at which the signal gas exits the at least one liquid line [0017].
Hollingsworth fails to expressly disclose the signal gas having at least one of a color or an odor, the position at which the signal gas exits the at least one liquid line being recognized by the at least one of the color or the odor of the signal gas.
Pritchett teaches a signal gas having a color (smoke) [0015], the position at which the signal gas exits the at least one liquid line being recognized by the color of the signal gas [0018, 0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hollingsworth by either using smoke as the signal gas or supplement the signal gas with smoke so that the signal gas 
Regarding Claim 9, Hollingsworth fails to expressly disclose a second valve via which a signal gas line, that extends between the connection and the liquid line, is adapted to be closed.
Examiner takes Official Notice it is common knowledge in the art to control gas introduction and flow rate through the use of a valve.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include a valve in Hollingsworth’s device e.g. between 13 and line attached to 1 so that the signal gas flows by opening the (second) valve from the signal gas source, or does not flow by closing the (second) valve, into the liquid line for the benefit of controlling the helium introduced via 13 so that it may be admitted when desired and stopped when desired without having to attach/detach the source from 13, and further control the rate at which helium is delivered.

Claims 2 – 4 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth et al. (US 2005/0127315), in view of Pritchett (US 2013/0125626), in further view of Drake (US 2014/0290342).
Regarding Claim 2, Hollingsworth discloses in step (a), a pressure chamber is formed in the at least one liquid line (closing of 1 results in a disconnect of the residence 
Nevertheless, Hollingsworth fails to expressly disclose measuring a pressure in the pressure chamber.
Drake teaches a) closing at least one liquid line with a first valve (solenoid) wherein a pressure chamber is formed in at least one liquid line (between solenoid and the termination of the home supply) and measuring a pressure in the pressure chamber (via PSI sensor) [0019].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a pressure sensor and measure a pressure in the pressure chamber for the benefit of determining if a leak is present or not, as taught by Drake [0001], prior to admitting the helium for the benefit of conserving helium and preventing unneeded testing should no leak be determined as being present.
Regarding Claim 3, the combination fails to expressly disclose the second valve is opened as soon as the pressure in the pressure chamber falls below a limit value.
Drake does teach as soon as the pressure in the chamber falls below a limit value (PSI falls to a point deemed a major change in PSI) [0020], a major leak is indicated [0017, 0019], and the water supply is turned off.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s detected to modify the combination to continue with Hollingsworth’s method as soon as the pressure in the pressure chamber falls below Drake’s limit value, as falling below Drake’s limit value indicates a leak is present 
Regarding Claim 4, the combination fails to expressly disclose the second valve is opened as soon as a pressure in the pressure chamber drops below the pressure in the signal gas source; however this would have been obvious to one of ordinary skill in the art.
Hollingsworth discloses introducing the helium into plumbing lines i.e. the pressure chamber [0017]. Should the pressure in the pressure chamber be larger than that of the signal gas source, the signal gas would not be able to pass into the pressure chamber. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the second valve is opened anytime the pressure in the pressure chamber drops below the pressure in the signal gas source, including as soon as this event occurs, for the benefit of allowing the signal gas to enter the liquid line so that the leak can be detected/located, as taught by Hollingsworth [0017].
Regarding Claim 10, Hollingsworth fails to expressly disclose a pressure sensor via which a pressure in the liquid channel is adapted to be measured.
Drake teaches a pressure sensor (PSI sensor) via which a pressure in a liquid channel is adapted to be measured [0019].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hollingsworth to include a pressure sensor via which a pressure in the liquid channel is adapted to be measured for the benefit of determining if a leak is present or not, as taught by Drake [0001], prior .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856